Citation Nr: 1327765	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  06-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In the August 2006 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent evaluation, effective on his date of claim, November 23, 2004. During the pendency of the appeal, a March 2012 rating decision increased the Veteran's disability evaluation for PTSD to 70 percent, effective January 19, 2010. 

The Veteran and his spouse testified at a hearing in June 2009 before the undersigned. A copy of the transcript has been associated with the claims file. 

In August 2009 and April 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

In a February 2013 decision, the Board granted a 70 percent evaluation for PTSD, effective from November 23, 2004 to January 10, 2010, and also dismissed the appeal for a rating in excess of 70 percent for PTSD, following January 19, 2010 since that claim had been withdrawn by the Veteran. The Board then considered the Veteran's derivative TDIU claim as it had been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record). The Board then remanded the TDIU claim to the RO via the AMC for additional development. 

In a February 2013 rating decision, the AMC effectuated the Board's grant, awarding a 70 percent disability evaluation for PTSD, effective from November 23, 2004. In May 2013, the AMC awarded the Veteran a 100 percent disability evaluation effective from March 15, 2013. 
It is noted that a grant of a 100 percent disability, does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Additional evidence was received at the Board in June and July 2013. On the Veteran's behalf, his representative submitted July 2013 statement waiving his right to initial consideration of the additional evidence by the agency of original jurisdiction (AOJ). See 38 C.F.R. § 20.1304(c) (2012). 

This appeal for TDIU is REMANDED to the RO via the AMC. VA will notify the appellant if further action is required.
 

REMAND

Unfortunately, an additional remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board has reviewed the evidence here, and it does not appear that all of the records pertinent to the Veteran's claims have been associated with the claims file. The Veteran claims that he is unemployable due to his service-connected disabilities, primarily his PTSD. In a December 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran indicates that he has been granted disability benefits from the Social Security Administration (SSA). He forwarded a copy of the SSA award decision, indicating that he had become disabled on January 1, 2005. The record is absent for any supporting SSA records, and it does not appear from the record that there have been any attempts to obtain the Veteran's SSA records nor have they been considered regarding this TDIU claim. These records are potentially pertinent to the Veteran's TDIU claim. 38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2). Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records. Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 67, 74 (1996). VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records associated with the Veteran's disability claim(s). Specifically, request copies of the disability determination and all medical records considered. If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2. After completion of the above, readjudicate the Veteran's claims TDIU claim. If the claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


